MEMORANDUM **
Jose Nava-Vazquez, a native and citizen of Mexico, petitions for review of the *316Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo due process claims. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition for review.
Nava-Vazquez contends the IJ violated due process by denying his motion to re-cuse, without issuing a written decision. Contrary to .Nava-Vazquez’s contention, he did not demonstrate that recusal or a written decision regarding recusal would have affected the agency’s determination that Nava-Vazquez failed to demonstrate the requisite hardship. See id. (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.